Appeal by employer and insurance carrier from a decision and award made by the Workmen’s Compensation Board, reversing a determination by the referee which disallowed the claim. Claimant was employed in the shipping department of employer. His duties included the construction of wooden boxes or crates for shipping merchandise, such work being done in a shed, where the lumber was stored, situated in the rear of employer’s shipping department. Claimant was found unconscious on the floor of the shed. It was found that while removing a block of wood six feet long from a shelf, he was struck on the left side of his head, causing him to become unconscious, and sustained accidental injuries in the nature of a right hemiplegia with aphasia and mental changes resulting from a left cerebro-vascular lesion. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.